DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 8/20/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because even though one may have to search areas that the other groups are classified in, separate classifications on its own is one of the reasons for restriction, which applicant acknowledges is present. Additionally, applicant did not address all mutually exclusive limitations between the groups, such as the operational components and wheel well assembly, which may require additional, distinct classes and unique search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high-level system" in claim 3 is a relative term which renders the claim indefinite.  The term "high-level system" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this term is interpreted to include any system on the aircraft.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernadet et al (US 20130146710 A1).
For claim 1, Bernadet discloses a nose structure of an aircraft (1), the nose structure comprising:
an airframe (3); and
a wheel well assembly (6), coupled to the airframe and forming a portion of a nose landing gear bay (Fig. 2), the wheel well assembly comprising a pressure deck (floor 9 and 10) that extends from a Para 0030).
For claim 2, Bernadet discloses the nose structure of Claim 1, further comprising a floor-panel support (9b), supported by the pressure deck in the pressurized space (above 9d), wherein the pressure deck and the floor-panel support form a portion of a flight deck floor of a flight deck of the aircraft (Figs. 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet in view of Henley (US 20060038070 A1).
For claim 3, Bernadet discloses the nose structure of Claim 2, but does not disclose a plurality of transport elements, located between the floor-panel support and the pressure deck, wherein the plurality of transport elements is associated with at least one high-level system of the aircraft.
However, Henley teaches an aircraft comprising a floor panel (46) with a plurality of transport elements (Fig. 2C: 66), located between a floor-panel supports (50), wherein the plurality of transport Para 0028, to “convey electrical signals”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bernadet by including a plurality of transport elements associated with a high-level system, located between a floor-panel support and the pressure deck (of Bernadet) as disclosed by Henley. One of ordinary skill in the art would have been motivated to make this modification to provide electrical power distribution throughout the aircraft.
For claim 4, Bernadet as modified discloses the nose structure of Claim 3, wherein: the plurality of transport elements (66) is coupled to the floor-panel support (50) to form a subfloor assembly; and the subfloor assembly is coupled to the pressure deck (Bernadet, 9) within the airframe.
For claim 5, Bernadet as modified discloses the nose structure of Claim 3, further comprising a plurality of floor panels (46), coupled to the floor-panel support (50) and covering the plurality of transport elements (fig. 2C), wherein at least a portion of the plurality of floor panels is removable from the floor-panel support to access the plurality of transport elements from within the flight deck (every component is removable). If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the floor panels removable in order to access and repair components, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 248, 349.
For claim 6, Bernadet as modified discloses the nose structure of Claim 3, wherein:
the pressure deck comprises:
a platform (9c); and
9b), coupled to the platform, each one of the plurality of support beams extends longitudinally and is transversely spaced apart from an adjacent one of the plurality of support beams (Fig. 4);
As modified by Henley, the floor-panel support (50) is supported by and is coupled (at least indirectly) to the plurality of support beams (9b); and
a portion of the plurality of transport elements is located between an adjacent pair of the plurality of support beams (as modified).
For claim 7, Bernadet as modified discloses the nose structure of Claim 1, wherein:
the wheel well assembly further comprises:
a first bulkhead (8), coupled to the airframe running transversely between the right side of the airframe and the left side of the airframe and forming a portion of the pressure boundary (Fig. 1); and
a second bulkhead (11), coupled to the airframe running transversely between the right side of the airframe and the left side of the airframe and forming a portion of the pressure boundary (Fig. 1);
the first bulkhead and the second bulkhead are longitudinally spaced apart from each other (Fig. 1); and
the pressure deck extends between and is coupled to the first bulkhead and the second bulkhead (Fig. 1).
For claim 8, Bernadet as modified discloses the nose structure of Claim 7, wherein:
the wheel well assembly further comprises a nose landing gear box (Fig. 3: landing gear bay 28, formed by 29 and members 19), coupled to the second bulkhead and the airframe and forming a portion of the pressure boundary (Fig. 1);
a nose landing gear of the aircraft is mountable within the nose landing gear box (mountable to 19); and
11) is configured to react to a load transmitted by the nose landing gear through the nose landing gear box (Para 0043, the landing gear compartment being delimited “at the rear by the rear panel 10 and the web 11”, supporting loads of the landing gear which is mounted at 20).

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet in view of Henley and further in view of Wood (US 20090078823 A1).
For claim 9, Bernadet as modified discloses the nose structure of Claim 8, but fails to disclose:
the wheel well assembly further comprises a third bulkhead, coupled to the airframe and the nose landing gear box running transversely between the right side of the airframe and the left side of the airframe and forming a portion of the pressure boundary; and
the third bulkhead is configured to react to the load transmitted by the nose landing gear through the nose landing gear box.
However, Wood teaches a wheel well assembly (24) with first and second bulkhead (Fig. 2: members 16), further comprising a third bulkhead (Fig. 2: intermediate member 16), coupled to the airframe and the nose landing gear box running transversely between the right side of the airframe and the left side of the airframe and forming a portion of the pressure boundary (Para 0015, “extend over, around, and abut against a top curved surface 22”); and
the third bulkhead is configured to react to the load transmitted by the nose landing gear through the nose landing gear box (Para 0014, “which are adapted to carry all of the fuselage loads of the aircraft 10”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bernadet as modified by having an 
For claim 10, Bernadet as modified discloses the nose structure of Claim 9, wherein the nose landing gear box comprises:
a first sidewall (Figs. 1-4: 19), coupled to the airframe, the second bulkhead, and the third bulkhead running longitudinally between the third bulkhead and the second bulkhead and forming a portion of the pressure boundary (Fig. 4: upper part of 19, 19a, forms a portion of pressure boundary with 9a);
a second sidewall (Fig. 3, 19, wall on other side), coupled to the airframe, the second bulkhead, and the third bulkhead running longitudinally between the third bulkhead and the second bulkhead and forming a portion of the pressure boundary (Fig. 4); and
a top wall (29), extending between and coupled to the first sidewall, the second sidewall, the third bulkhead, and the second bulkhead and forming a portion of the pressure boundary (Fig. 3).
For claim 11, Bernadet as modified discloses the nose structure of Claim 10, wherein: the top wall of the nose landing gear box is coupled to the pressure deck (Para 0050, “protective panel 29 is fitted against the underside of the floor 9”); the top wall and the pressure deck share a virtual plane (share a plane where they contact one another); and the pressure deck is configured to react to the load transmitted by the nose landing gear through the nose landing gear box (as it is a part of the nose landing gear box and attached between landing gear mounting beams 19).
For claim 12, Bernadet as modified discloses the nose structure of Claim 11, wherein the pressure deck slopes upwardly from the second bulkhead to the first bulkhead with respect to a horizontal plane (Fig. 1: 10 slopes upward from 11 forward toward 8).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,014,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the method as recited in US 11,014,691 would result in a device as claimed in the current application.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-11 of copending Application No. 16/530,112 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite all limitations of the device (the wheel well, pressure deck, floor-panel supports, transport elements, bulkheads, etc.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/MICHAEL H WANG/Primary Examiner, Art Unit 3642